Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-6 -21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaemmerer et al. 2016/0250476.
Concerning claim 1 Kaemmerer et al teach a pair of leads 20A and 20B that have individually addressable electrodes that can be controlled by a switch module. Thus each individually addressable electrode has a wire connecting the electrode 24, 26 to the switch module. Thus first lead has a first wire and a second wire with first electrode and second electrode corresponding connected thereto and in electrical communication. Likewise second lead has third and fourth electrodes in electrical communication with the third and fourth electrodes. Each electrode is capable of either measuring 
Claim 6 - 9, 11 merely recite capabilities of the leads and add no structure. Moreover the structure (e.g. electric field generating circuit) that provides/determines the stimulation parameters are not claimed. Each lead is capable of being fully or partially implanted in a subject. Each lead is capable of carrying frequencies in 100 kHz to 300 khz range, capable of delivering less than 100 pA and carrying field strengths of .25 V/cm to 1000 V/cm. 
For claims 2 to 3, see electric field generating unit 64.
For claim 4 see control circuitry 60. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer et al. 2016/0250476 in view of Perryman et al 10,265,530. Applicant differs from Perryman in reciting electrodes spaced apart by at least 1 mm, which would have . 
 For claim 5, 10 Khz to 1 Mhz stimulation frequencies would have been an obvious choice for stimulating brain tissue.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792